Citation Nr: 1750081	
Decision Date: 11/03/17    Archive Date: 11/13/17

DOCKET NO.  11-28 869A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 50 percent for bilateral flatfoot, previously rated as bilateral plantar fasciitis with calcaneal spur.

2.  Entitlement to an initial disability rating in excess of 10 percent for right hallux valgus with degenerative changes.


ORDER

An initial disability rating in excess of 50 percent for bilateral flatfoot, previously rated as bilateral plantar fasciitis with calcaneal spur, is denied.

An initial disability rating in excess of 10 percent for right hallux valgus with degenerative changes is denied.  


FINDINGS OF FACT

Throughout the initial rating period on appeal, the Veteran has been in receipt of the maximum schedular ratings authorized under Diagnostic Code 5276 for bilateral flatfoot and under Diagnostic Code 5280 for right hallux valgus; factors warranting extra-schedular consideration are not shown.  


CONCLUSIONS OF LAW

1.  The criteria for an initial disability rating in excess of 50 percent for bilateral flatfoot have not been met for any period.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.40, 4.45, 4.71a, Diagnostic Code (DC) 5276 (2016).

2.  The criteria for an initial disability rating in excess of 10 percent for right hallux valgus have not been met for any period.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.40, 4.45, 4.71a, Diagnostic Code (DC) 5280 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran, who is the Appellant in this case, had active service from April 1985 to September 2009.  

This matter comes before the Board of Veterans' Appeals (BVA or Board) from a November 2009 rating decision by the above Department of Veterans Affairs (VA) Regional Office (RO).  

In April 2017, the Board denied a higher initial disability rating for left hallux valgus and remanded the remaining issues on the title page of this decision for any additional development deemed necessary.  The development requested having been completed, the case is now appropriate for appellate review.  

Disability evaluations (ratings) are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing the symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.

In evaluating a disability, the Board considers the current examination reports in light of the whole recorded history to ensure that the current rating accurately reflects the severity of the condition.  The Board has a duty to acknowledge and consider all regulations that are potentially applicable.  Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).  The medical as well as industrial history is to be considered, and a full description of the effects of the disability upon ordinary activity is also required.  38 C.F.R. §§ 4.1, 4.2, 4.10.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7.  Reasonable doubt regarding the degree of disability will be resolved in the veteran's favor.  38 C.F.R. § 4.3. 

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, are expected in all instances.  38 C.F.R. § 4.21.  At the time of an initial rating, separate ratings can be assigned for separate periods of time based on facts found, a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).

When evaluating disabilities of the musculoskeletal system, 38 C.F.R. § 4.40 allows for consideration of functional loss due to pain and weakness causing additional disability beyond that reflected on range-of-motion measurements.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. § 4.45 provides that consideration also be given to decreased movement, weakened movement, excess fatigability, incoordination, and pain on movement, swelling, and deformity or atrophy of disuse.  Painful motion is considered limited motion at the point that the pain actually sets in.  See VAOPGCPREC 9-98. 

With any form of arthritis, painful motion is an important factor of disability, the facial expression, wincing, etc., on pressure or manipulation, should be carefully noted and definitely related to the affected joints.  The intent of the rating schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  Crepitation either in the soft tissues such as the tendons or ligaments, or crepitation within the joint structures should be noted carefully as points of contact which are diseased.  Flexion elicits such manifestations.  38 C.F.R. § 4.59.

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  Lay testimony is competent when it regards the readily observable features or symptoms of injury or illness and "may provide sufficient support for a claim of service connection."  See Layno, 6 Vet. App. At 469; 38 C.F.R. § 3.159(a)(2).  

Generally, the degree of probative value which may be attributed to a medical opinion issued by a VA or private treatment provider takes into account such factors as its thoroughness and degree of detail, and whether there was review of a veteran's claims file.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  Also significant is whether the examining medical provider had a sufficiently clear and well-reasoned rationale, as well as a basis in objective supporting clinical data.  See Bloom v. West, 12 Vet. App. 185, 187 (1999); Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998); see also Claiborne v. Nicholson, 19 Vet. App. 181, 186 (2005) (rejecting medical opinions that did not indicate whether the physicians actually examined the veteran, did not provide the extent of any examination, and did not provide any supporting clinical data).  The Court has held that a bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).

A significant factor to be considered for any opinion is the accuracy of the factual predicate, regardless of whether the information supporting the opinion is obtained by review of medical records or lay reports of injury, symptoms and/or treatment.  See Harris v. West, 203 F.3d 1347, 1350-51 (Fed. Cir. 2000) (examiner opinion based on accurate lay history deemed competent medical evidence in support of the claim); Kowalski v. Nicholson, 19 Vet. App. 171, 177 (2005) (holding that a medical opinion cannot be disregarded solely on the rationale that the medical opinion was based on history given by the veteran); Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (holding that the Board may reject a medical opinion based on an inaccurate factual basis).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with a veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by a veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

As noted above, service connection for bilateral plantar fasciitis was granted in the November 2009 rating decision on appeal, and an initial non-compensable rating as assigned for each foot under the provisions of 38 C.F.R. § 4.71a, DC 5020, which contemplates synovitis, effective from October 1, 2009.  During the course of this appeal, in an August 2015 rating decision, the RO granted a higher 50 percent disability rating and changed the classification of the service-connected disability to bilateral flatfoot under the provisions of 38 C.F.R. § 4.71a, DC 5276, effective from October 1, 2009.  

The November 2009 rating decision also granted service connection for right hallux valgus, and assigned a noncompensable disability rating effective from October 1, 2009, under the provisions of 38 C.F.R. § 4.71a, DC 5280.  In the August 2015 rating decision, a higher 10 percent disability rating was assigned, effective from October 1, 2009.  

Under DC 5276, which contemplates acquired flatfoot, a 50 percent rating is assigned for pronounced bilateral acquired flatfoot, with marked pronation, extreme tenderness of plantar surfaces of the feet, marked inward displacement and severe spasm of the tendon Achilles on manipulation, not improved by orthopedic shoes or appliances.  This is the highest available rating under that code.  See 38 C.F.R. § 4.71a.

Under DC 5280, which contemplates unilateral hallux valgus, a maximum 10 percent disability rating is assigned when the condition is operated on with resection of the metatarsal head, or when the condition is severe and equivalent to amputation of the great toe.  Id.

The Board notes that words such as "severe" and "moderate" are not defined in the Rating Schedule.  Rather than applying a mechanical formula, VA must evaluate all evidence, to the end that decisions will be equitable and just.  38 C.F.R. § 4.6.  Although the use of similar terminology by medical professionals should be considered, is not dispositive of an issue.  Instead, all evidence must be evaluated in arriving at a decision regarding a request for an increased disability rating.  38 U.S.C.A. § 7104; 38 C.F.R. §§ 4.2, 4.6.

The Veteran contends that he is entitled to a higher initial disability rating for his bilateral flatfoot/plantar fasciitis and right hallux valgus, to include the assignment of an extraschedular rating, as he is already in receipt of the maximum ratings under DCs 5276 and 5280.  In the September 2017 Appellant's Brief, his representative argued that he has presented objective evidence that his symptoms are exceptional and warrant a rating commensurate with his average earning capacity, although he did not identify this evidence.    

Turning to the evidence most relevant to the rating period on appeal, the Veteran was afforded a VA examination while still in active service in July 2009.  He was diagnosed with bilateral chronic plantar fasciitis.  He reported pain in his heel and plantar aspects of both feet, more severe in the left foot.  He stated that he took medication for the pain three times a day.  He denied flare-ups.  Physical examination revealed tenderness to the left metatarsal and heel areas, but examination of the right foot was normal.  Gait was normal.  X-ray studies showed a right calcaneal spur, and the left foot study revealed status post bunionectomy with degenerative changes.  The VA examiner stated that the condition would affect standing and walking during prolonged engagement in those activities, but would not affect sedentary occupations or activities of daily living (see Virtual VA, VA Examination dated 7/8/09).

In December 2009, VA treatment notes indicate that the Veteran complained of constant bilateral foot pain rated at a 5 out of 10 in severity.  He stated that the medication was effective in relieving his pain (see Virtual VA, CAPRI entry 7/7/17, Primary Care Nursing Note dated 12/14/09,  p. 35).  

In November 2011, the Veteran's private podiatrist, Dr. C., wrote a letter in which he opined that increased ratings were warranted for his bilateral foot conditions.  He stated that he reviewed the Veteran's service and private treatment records and all other available records.  The doctor stated that the Veteran suffered from acquired flatfoot with pronounced marked pronation, extreme tenderness of the plantar surfaces of the feet, marked inward displacement, and severe spasm of the tendo Achilles on manipulation, not improved by orthopedic shoes or appliances.  The doctor also noted structural deformity of the feet consisting of hallux abducto valgus with bunion deformity and bilateral plantar fasciitis.  Treatment had included conservative measures such as modification of shoe gear, nonsteroidal anti-inflammatory cortisone injections, orthotics, physical therapy, surgery to the left foot, and rest.  The Veteran had undergone a bunionectomy and endoscopic plantar fascia release of the left foot in February 2005, removal of the internal hardware of the left foot in March 2006, removal of an osteophyte from the first metatarsophalangeal joint of the left foot in February 2007, and left heel foot spur resection in August 2007.  Despite all these measures, the Veteran still suffered extreme pain daily from the conditions above.

Treatment notes of Dr. C. from December 2011 and August 2012 show complaints of foot pain, mostly on the left, with a normal gait and pain on palpation of the plantar fascial ligament origin.  A September 2013 treatment note shows complaints of a painful left foot and painful gait, with heel and post plantar pain on the left, rated at a 4 out of 10 in severity.  

The Veteran was afforded another VA examination in December 2013.  Physical examination revealed mild to moderate tenderness on left plantar arch and heel area consistent with residual from his plantar fasciitis.  There was no Morton's neuroma, metatarsalgia, hammer toes, hallux rigidus, pes cavus, malunion or nonunion of tarsal or metatarsal bones, or other foot injuries, and no weak foot.  The Veteran did not use any assistive devices to ambulate.  Functioning was not so diminished that amputation with prosthesis would equally serve him.  He had traumatic arthritis confirmed by x-ray study on the left side.  The VA examiner stated that most of the symptoms the Veteran was experiencing in the left foot were secondary to his service-connected conditions, namely, plantar fasciitis and status post bunionectomy of the left big toe.  Pain on the arch and heel of the left foot was most likely from the plantar fasciitis rather than the pes planus based on evidence of a mild arch on current exam of both feet, but it would be very difficult to separate and quantify the contribution of each condition.  In addition, the pain in the heel area also pointed more to plantar fasciitis since there was evidence of calcaneal spurs on the Achilles insertion by x-ray.  The VA examiner noted that examination of the right foot was normal without any evidence of pain or tenderness on the arch, heel, or great toe.

The Veteran was afforded another VA examination in June 2015.  The examiner diagnosed bilateral hallux valgus and plantar fasciitis, and noted worsening foot pain despite surgeries, injections, and prosthetics.  The Veteran reported that he wore inserts daily, as well as constant pain in the feet with tenderness and swelling that was worse first thing in the morning.  He denied flare-ups.  The examiner noted that he had severe symptoms due to hallux valgus bilaterally, with function equivalent to amputation of the great toe.  While the left hallux valgus was corrected with surgery, the right was not, and he had marked tenderness along the medial aspect of the first metatarsal.  There was no hallux rigidus or pes cavus.  The plantar surfaces of the feet were tender to touch.  The VA examiner noted that because of the pain from the plantar fasciitis, the Veteran tended to stand with excessive pronation, leading to calluses at the pressure points of the plantar surfaces of both feet.  The plantar fasciitis was pronounced,  severe, chronically compromised weight bearing, and required arch supports, orthotic inserts, or shoe modifications.  The Veteran had pain on movement, pain on weight bearing and non-weight bearing, and swelling.  Although the Veteran had denied flare-ups, the examiner noted that flare-ups prohibited ambulation, leading to bedridden status.  The examiner noted that function of the feet was not such that it would be equally served by an amputation, and that none of the foot conditions affected the ability to perform any type of occupational task, including standing, walking, lifting, and sitting.

Dr. C. reiterated his findings from the November 2011 letter in another July 2015 letter.  

Based on the foregoing, the Board finds that the weight of the evidence is against a grant of initial disability ratings in excess of 50 percent for bilateral flatfoot and in excess of 10 percent for right hallux valgus.  As noted above, the Veteran is already in receipt of the highest ratings available for those conditions under DCs 5276 and 5280, respectively.  The symptoms and limitations described by Dr. C. in his November 2011 and July 2015 letters are specifically contemplated in the current 50 percent disability rating criteria.  

The Board has considered whether any other diagnostic codes would allow for higher initial disability ratings.  However, the evidence does not demonstrate a diagnosis of, or treatment for, other disorders of the feet, to include bilateral weak foot (DC 5277), acquired claw foot (DC 5278), anterior metatarsalgia (DC 5279), hallux rigidus (DC 5281), hammer toe (DC 5282), or malunion or nonunion of the tarsal or metatarsal bones (DC 5283).  Moreover, even under any of those codes, the highest available disability rating is 50 percent, so they do not provide for a higher rating for the bilateral flatfoot.  Further, as noted above, the Veteran already has service connection for left hallux valgus.  

The only other diagnostic code that might potentially be applicable and allow for a higher initial rating for right hallux valgus is DC 5284, which contemplates other foot injuries.  However, as a matter of law, DC 5284 does not apply to the eight foot conditions specifically listed in § 4.71a, and, thus, rating listed conditions under that diagnostic code would constitute an impermissible rating by analogy here.  Copeland v. McDonald, 27 Vet. App. 333, 338 (2015).  Moreover, the plain meaning of the word "injury" limits the application of DC 5284 to disabilities resulting from actual injuries to the foot, as opposed to disabilities caused by, for example, degenerative conditions.  Yancy v. McDonald, 27 Vet. App. 484, 495 (Fed. Cir. 2016).

Additionally, while acknowledging the June 2015 VA examiner's notation of arthritis in the right foot, such a finding does not allow for a higher rating under DC 5003, as only one group of minor joints in the right foot is involved.  See 38 C.F.R. § 4.71a, DC 5003; Spicer v. Shinseki, 752 F.3d 1367, 1371 (Fed. Cir. 2014).  Nor is a higher rating warranted under 38 C.F.R. § 4.59 for documented painful motion of the great toe, as there is not even a compensable rating available for limitation of motion of the great toe.  In this regard, the Board emphasizes that the Veteran has service-connection for flatfoot, which includes consideration of pain on manipulation and use of the feet.  Compensating him further for painful motion of the great toe would amount to prohibited pyramiding.  38 C.F.R. § 4.14.

The Board has considered whether referral to the Undersecretary for Benefits, or to the Director, Compensation Service, for to an extraschedular evaluation is warranted for the Veteran's bilateral flatfoot and right hallux valgus.  In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321(b).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  When the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step-a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id. 

Turning to the first step of the extraschedular analysis, the Board finds that the symptomatology and impairments caused by the Veteran's service-connected disabilities are specifically contemplated by the schedular rating criteria, and no referral for extraschedular consideration is required.  

The schedular rating criteria, including DCs 5276 and 5280, specifically provide for disability ratings based on moderate, moderately severe and severe foot injuries, including as due to pain and other orthopedic DeLuca and 38 C.F.R. §§ 4.40, 4.45, 4.59 factors, which are incorporated into the schedular rating criteria.  Interference with ambulation is considered as part of the schedular rating criteria under 38 C.F.R. § 4.45, which contemplates disturbance of locomotion, instability of station, and interference with weight-bearing, because prolonged walking necessarily involves weight bearing.  See Schafrath, 1 Vet. App. at 592 (read together with schedular rating criteria, 38 C.F.R. §§ 4.40 and 4.45 recognize functional loss due to pain); Deluca, 8 Vet. App. at 206-07 (functional limitations are applied to the schedular rating criteria to ascertain whether a higher schedular rating can be assigned based on limitation of motion due to pain and during flare-ups, and should be expressed in schedular rating terms of degree of range-of-motion loss); Burton, 25 Vet. App. at 4 (2011) (the majority of 38 C.F.R. § 4.59, which is a schedular consideration rather than an extraschedular consideration, provides guidance for noting, evaluating, and rating joint pain); Sowers v. McDonald, 27 Vet. App. 472 (2016) (38 C.F.R. § 4.59 is limited by the diagnostic code applicable to the claimant's disability, and is read in conjunction with, and subject to, the relevant diagnostic code); Mitchell, 25 Vet. App. at 33-36 (pain alone does not constitute functional impairment under VA regulations, and the rating schedule contains several provisions, such as 38 C.F.R. §§ 4.40, 4.45, 4.59, that address functional loss in the musculoskeletal system as a result of pain and other orthopedic factors when applied to schedular rating criteria); see also Mitchell at 45 (Footnote 2) and Vogan v. Shinseki, 24 Vet. App. 159, 161 (2010) (when a condition is not listed in the VA disability schedule, VA may undertake rating by analogy where the disability in question is analogous in terms of the functions affected, the anatomical localization, and the symptomatologies of the ailments).

In this case, throughout the entire initial rating period on appeal, considering the lay and medical evidence, the Veteran's bilateral flatfoot and right hallux valgus manifested symptoms such as foot pain, swelling, tenderness, and functional impairment of limited walking, to include the June 2015 VA examination report, which noted that during flare-ups ambulation was prohibited and lead to bedridden status.  These symptoms, however, are all contemplated by the rating criteria, as discussed above.  

Furthermore, none of the Veteran's treating or examining physicians indicated that any of his service-connected conditions combined in any manner to create additional disability not contemplated by the respective schedular evaluations. Additionally, he has not asserted that he experiences additional symptoms resulting from the combined effects of his service-connected disabilities, to include flatfoot  and left and right hallux valgus with degenerative changes, which are not contemplated by the respective schedular evaluations.  Yancy, 27 Vet. App. at 495.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effects of multiple conditions.  Johnson v. McDonald, 762 F.3d 1362, 1365-66 (Fed. Cir. 2014).

For these reasons, the Board finds that the schedular rating criteria are adequate to rate the service-connected bilateral flatfoot and right hallux valgus, and referral for consideration of an extraschedular evaluation is not warranted.  

Finally, the Board is cognizant of the ruling in Rice v. Shinseki, 22 Vet. App. 447 (2009), which held that a claim for a total disability rating based on individual unemployability (TDIU) due to service-connected disability, either expressly raised by the Veteran or reasonably raised by the record, involves an attempt to obtain an appropriate rating for a disability and is part of the claim for an increased rating.  With respect to the Veteran's bilateral flatfoot and right hallux valgus, the July 2009 VA examiner found the disabilities would not affect sedentary employment.  The June 2015 VA examiner found the Veteran's foot disabilities did not impact his ability to perform any type of occupational task, such as standing, walking, lifting, or sitting.  There has been no indication by any examiner, or the Veteran, that he is unemployable due to his service-connected disabilities.  Consequently, the Board concludes a claim for TDIU has not been raised.

The Board acknowledges the Veteran's statements regarding his pain and limited function due to his service-connected foot disabilities.  While the Veteran is competent to provide evidence regarding matters that can be perceived by the senses, he is not shown to be competent to render medical opinions regarding whether his symptoms meet the next higher rating criteria under VA regulations.  

Such competent evidence concerning the nature and extent of the Veteran's foot disabilities has been provided by the medical personnel who have examined him during the current appeal.  The medical findings (as provided in the examination reports and clinical records) directly address the criteria under which these disabilities are evaluated. 

The specific clinical measures of ranges of motion, including examiners' findings and opinions regarding additional limitations of motion due to such factors, have been weighed and considered by the Board.  Such specific measures and findings are of more probative value in determining specific ranges of motion than are general histories or general descriptions of symptoms of pain or limitations, such as this Veteran's report of pain.  

Thus, the overall evidence does not show that pain or other factors have resulted in additional functional limitation such as to enable a finding that the disability picture more nearly approximates a higher disability rating for the any part of the initial rating period on appeal.  

Despite the Veteran's contention of debilitating foot disabilities, the current 50 and 10 percent disability ratings for the flatfoot and hallux valgus, respectively, indicate a significant impact on his functional ability.  Such disability evaluations assigned by VA recognize his pain, and, combined with the 10 percent rating assigned for the service-connected left hallux valgus, indicate very generally a 70 percent reduction in his ability to function due to his service-connected foot disabilities.  The critical question in this case, however, is whether the problems he has cited meet an even higher level under the rating criteria.  For reasons cited above, the Board finds they do not.    

For these reasons, the Board finds that the weight of the evidence is against an initial disability rating in excess of 50 percent for bilateral flatfoot and an initial disability rating in excess of 10 percent for right hallux valgus for any period.  To the extent any higher level of compensation is sought, the preponderance of the evidence is against this claim, and hence the benefit-of-the-doubt doctrine does not apply.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.3, 4.7.

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a). 

Because the current appeal arises from the Veteran's disagreement with the initial evaluations assigned following the grant of service connection for the foot disabilities, no additional notice is required.  The United States Court of Appeals for the Federal Circuit (Federal Circuit) and the Court have held that, once service connection is granted and the claim is substantiated, additional notice is not required, and any defect in notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App.112 (2007); 38 C.F.R. § 3.159(b)(3)(i) (no duty to provide VCAA notice upon receipt of a notice of disagreement); VAOPGCPREC 8-2003 (in which the VA General Counsel interpreted that separate notification is not required for "downstream" issues following a service connection grant, such as initial rating and effective date claims).

The Board is also satisfied VA has made reasonable efforts to obtain relevant records and evidence, including affording a VA examination.  Specifically, the information and evidence that has been associated with the claims file includes the Veteran's service treatment records, post-service VA and private treatment records, VA examination reports, and the Veteran's statements.  

The Veteran has been afforded an adequate examination on the issue of rating the foot disabilities.  VA provided the Veteran with examinations in June 2009, December 2013, and June 2015.  The Veteran's history was taken, and complete examinations with clinical measures were conducted, to include review of x-ray studies.  Conclusions reached and diagnoses given were consistent with the examination reports, including notation of whether there were additional losses of ranges of motion due to factors such as painful motion, weakness, impaired endurance, incoordination, or instability.  Therefore, the Veteran has been afforded adequate examinations on the issues decided herein.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).

Significantly, the Veteran has not identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).





____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals


ATTORNEY FOR THE BOARD	T. Sherrard, Counsel

Copy mailed to: Disabled American Veterans


Department of Veterans Affairs


